DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a Final Office Action in response to communications received January 14, 2022.  Claims 2-3, 5, 7-8, 12-13, 15, 17-18, 22 and 26 have been canceled. Claims 1, 4, 6, 11, 16 and 21 have been amended.  No new claims have been added.  Therefore, claims 1, 4, 6, 9-11, 14, 16, 19-21 and 23-25 are pending and addressed below.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the claim limitations to solve a problem rooted in electronic payment verification technology where cost is an issue and if the user loses payment equipment and cannot make online payments.  The current claim limitations perform verification prior to the user completing the transaction. The user that has logged on successfully passes the verification by answering questions that another user would not be able to answer.  The examiner respectfully disagrees.  The process claimed does not address cost or the loss of payment equipment where users cannot make online payment.  Rather the claimed subject matter is directed toward mitigation of risk using a question/answer protocol.   The rejection is maintained.
In the remarks applicant argues that the amended claims improve computer functionality (computer security).   Applicant argues that the specification and solution to the discussed problem above is not a concept found to be abstract by the courts when considered as a whole.  The examiner finds applicant’s argument conclusory.  Applicant beyond explaining that the question/answer process increases security which is directed toward risk mitigation has not pointed out what with respect to computer functionality has been improved or even changed.  Conclusory statements are not persuasive.  Risk mitigation has been determined by the courts to be abstract.  The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6, 9-11, 14, 16, 19-21 and 23-25 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1, 4, 6, 9-10 and 23-25:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 recites functional processes including (1) receive request (2) retrieve information (3) select value (4) generating question (5) generate answer choice correct based on user attribute (6) generate answer choice incorrect based on user attribute (7) compare value, (8) select value based on condition (9) compare payment amount (10) generate answer choices correct based on attributes (11) present question and choices (12) receive selection (13) determined selections correspond to answers (14) determine user verified and (15) provide instructions.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic system processors to implement the abstract idea. The limitations recite functional processes that can easily be performed in the human mind as mental processes because the functions of (1) receive request (2) retrieve information (12) receive selection, mimic human thought processes of observation.  The limitations including (3) select value (8) select value based on condition (13) determine answer choices based on condition (14) determined selections correspond to answers (13) determine selections and (14) See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward applying transaction rules for verification.  Such concepts can be found in the abstract category of commercial interactions and marketing.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receive request-insignificant extra solution activity (2) retrieve information-insignificant extra solution activity (3) select user attribute value- a common business practice (4) generating question- a common business practice in marketing (5) generate answer choice correct based on user attribute – common business practice to mitigate risk (6) generate answer choice incorrect based on user attribute - common business practice to mitigate risk (7) compare value- common business practice to mitigate risk, (8) select value based on condition - common business practice to mitigate risk (9) compare 
When considered as a combination the combination of Limitations 1, 2 and 3-6 are an insignificant extra solution business related activity of gathering data and generating questions and answers based on data received and selected user attributes  – a common business practice.  The combination of limitations 1-6 and (7) compare attribute value from account data to user attribute value (8) select value based on determined difference between user and account value (9) compare payment amount to payment threshold (10) determine answer choices based on payment account exceeds whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter when considered as a whole is directed toward verifying a user using questions and answers where conditions are applied.  According the claim limitations fail to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of verifying a user which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the    The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea includes a system comprising one more processors –is purely functional and generic. Nearly every computer will include a “processor” capable of performing the basic processor functions of “receive”, “retrieve”, “select”, “generate”, “compare”, “determine” and “provide” . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “receive”, “retrieve”, “select”, “generate”, “compare”, “determine” and “provide ' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification in para 0018 discloses that the system is a composite of generic well-known computer composition, “As used herein, the term 'processor' refers
to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions”.   This is further supported in para 0021 where the specification states “The present application can be used in many general-purpose or specialized computing device environments or configurations”.  See also para 0074. 
With respect to the concept of based on threshold determined selecting questions to present as well known and understood concept 
US Patent No. 8,533,118 B2 by Weller et al;  Au 2015/268635 B2 by Weller et al; CN 101512957 A by Hammad et al; US Pub No. 2009/0089876 A1 by Finamore et al; US Pub No. 2008/0319896 A1 by Carlson et al; US Pub No. 2008/0162338 A1 by Samuels et al
 The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 4, 6, 9-10 and 23-25 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 4 is directed toward a response to a determination that a payment does not exceed a threshold a correct answer- a common business practice.  Dependent claim 6 is directed toward generating answer choices – a common business practice.  Dependent claim 9 is directed toward permitting a transaction based on a user verified.  Dependent claim 10 is directed toward blocking a transaction based on user not verified.  Dependent claim 23 is directed toward attribute values- data content non-functional descriptive subject matter which carries no patentable weight.  Dependent claim 24 is directed toward omitting selected user attribute values based on a condition- a common business practice.  Dependent claim 25 is directed toward prompting a user to update data- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 4, 6, 9-10 and 23-25 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.

In reference to Claims 11, 14, 16 and 19-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 11 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 11 steps include (1) receiving verification request (2) retrieving account information (3) generating verification questions (4) generating answer choice correct (5) generating answer choices incorrect (6) comparing values (7) selecting attribute values based on condition to generate answers incorrect, (8) comparing payment amount (9) generating plurality of answer choices (10) presenting question and choices (11) receiving selection (12) determining selections correspond to answers (13) determining user verified.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic system processors to implement the abstract idea. The limitations recite functional processes that can easily be performed in the human mind as mental processes because the functions of (1) receiving request (2) retrieving information (11) receiving selection, mimic human thought processes of observation.  The limitations including (7) selecting attribute value (12) determined selections correspond to answers (13) determine user verified mimic mental processes of decision.  The limitations (3) generating question (4)-(5) generating answer choice and (6) comparing value, (8) comparing payment amount (9) generating plurality of answer choices mimic mental processes or evaluation, cognitive functions such as organization of thought and opinion.  The limitations (10) present question is directed toward See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward applying transaction rules for verification.  Such concepts can be found in the abstract category of commercial interactions and marketing.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receiving verification request-insignificant extra solution activity of transmitting data (2) retrieving account information-insignificant extra solution activity of gathering data (3) generating verification questions – a common business practice (4) generating answer choices- a common business practice (5) generating answer choices incorrect (6) comparing values- a common business practice (7) selecting attribute values based on condition to generate answers incorrect- a common business practice (8) comparing payment amount – a common business practice (9) determining plurality answer choices based on condition- a common business practice (10) presenting question and choices- a common business practice (11) receiving selection – a common business practice (12) determining selections correspond to answers-a common business practice (13) determining user verified – a common business practice.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception 
When considered as a combination the combination of Limitations 1, 2 and 3-6 are an insignificant extra solution business related activity of transmitting request, gathering data and generating questions and answers based on data received and selected user attributes  – a common business practice.  The combination of limitations 1-5 and (7) compare attribute value from account data to user attribute value (8) select value based on determined difference between user and account value (9) compare payment amount to payment threshold (9) determine answer choices based on payment account exceeds thresholds (10) present question and answer choices which is directed toward data common business practice of challenging a user for verification using criteria and questions generate.  The combination of limitations 1-10 and (11) receive selection (12) determined selections correspond to answers (13) determine user verified is directed toward generating questions and receiving answers based on criteria in order perform verification of user- a common business practice.   The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology, but rather to provide a verification process in whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter when considered as a whole is directed toward verifying a user using questions and answers where conditions are applied.  According the claim limitations fail to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of verifying a user which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to verify users by generating and providing questions and answers and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  This is because the claimed subject matter is silent with respect to additional elements recited in the claim beyond the abstract idea.   Technology is not integral to the claimed invention. The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 14, 16 and 19-20 these dependent claim have also been reviewed with the same analysis as independent claim 11.  Method claims 14, 16, 19 and 20 corresponds to system claims 4, 6, 9 and 10 respectively.  Therefore, claims 14, 16, 19 and 20 have been analyzed and rejected as previously discussed with respect to claims 4, 6, 19 and 20.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 11. Where all claims are directed to the same abstract idea,  are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  
In reference to Claim 21:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer program product, as in independent Claim 21 and the dependent claims. Such program products fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Computer program product claim 21 instructions corresponds to the steps of method claim 11.  Therefore, claim 21 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 11.
STEP 2A Prong 2: computer program product claim 21 instructions corresponds to the steps of method claim 11.  Therefore, claim 21 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 11.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a computer program product being embodied in a non-transitory computer readable storage medium and comprising See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “receive”, “retrieve”, “select”, “generate”, “compare”, “determine” and “provide ' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification in para 0018 discloses that the system is a composite of generic well-known computer composition, “As used herein, the term 'processor' refers
to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions”.   This is further supported in para 0021 where the specification states “The present application can be used in many general-purpose or specialized computing device environments or configurations”.  See also para 0074. 
With respect to the concept of based on threshold determined selecting questions to present as well known and understood concept 
US Patent No. 8,533,118 B2 by Weller et al;  Au 2015/268635 B2 by Weller et al; US Pub No. 2010/0114776 A1 by Weller et al; CN 101512957 A by Hammad et al; US Pub 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 6, 9-11, 14, 16, 19-21 and 23-24 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Pub No. 2003/0154406 A1 by Honarvar et al. (Honarvar)
In reference to Claim 1:
Honarvar teaches:
(Currently Amended) A system for providing verification ((Honarvar) in at least Fig. 8-9; para 0140), comprising:
one or more processors ((Honarvar) in at least Abstract; para 0035) configured to:

receive a verification request associated with a user ((Honarvar) in at least Abstract; para 0041-0042, para 0117-0118);
retrieve account information associated with the user, wherein the account information includes a plurality of user attribute values previously submitted by the user ((Honarvar) in at least FIG. 5; para 0014, para 0034, para 0041);
select at least one user attribute value from the plurality of user attribute values included in the account information ((Honarvar) in at least FIG. 6, FIG. 12-13, FIG. 16-23, FIG. 24; para 0127-0128, para 0146-0160, para 0168-0202)
dynamically generate a verification question and a plurality of answer choices based on the at least one selected user attribute value, wherein the verification question, the plurality of answer choices or both are different for each verification, wherein the generating of the verification question and the plurality of answer choices is based on a randomly selected portion of the account information, wherein the plurality of answer choices includes the at least one selected user attribute value, and wherein the generating of the plurality of answer choices ((Honarvar) in at least FIG. 12-13, FIG. 16-23, FIG. 24; para 0127-0128, para 0146-0160, para 0168-0202)comprises to:
generate at least one answer choice that is correct based on at least one user attribute value selected from the account information of the user, wherein a number of the at least one correct answer choice corresponds to a first number ((Honarvar) in at least FIG. 7, FIG. 23, FIG. 25; para 0015, para 0017, para 0020, para 0041, para 0111, para 0118, para 0134, para 0181, para 0194, para 0203); and
generate at least one answer choice that is incorrect based on a user attribute value selected from account information of another user, the other user being different from the user, wherein the generating of the at least one answer choice that is 
compare the user attribute value selected from the account information of the other user with a user attribute value of the user ((Honarvar) in at least FIG. 39; para 0017, para 0041, para 0139, para 0143, para 0145, para 0207, para 0234, para 0260-0261, para 0265); and
in the event that the user attribute value selected from the account information of the other user is different from the user attribute value of the user, select the user attribute value selected from the account information of the other user to generate the at least one answer choice that is incorrect ((Honarvar) in at least FIG. 7, FIG. 23, FIG. 25; para 0015, para 0017, para 0020, para 0041, para 0111, para 0118, para 0134, para 0181, para 0194, para 0203, para 0205);
compare a desired payment amount associated with a transaction to a preset payment amount threshold value ((Honarvar) in at least para 0253-0254);
in response to a determination that the desired payment amount exceeds the payment amount threshold value ((Honarvar) in at least para 0253-0254):
generate a plurality of answer choices that are correct based on a plurality of user attribute values selected from the account information of the user, wherein a number of the plurality of correct answer choices corresponds to a second number, wherein the plurality of answer choices includes the plurality of correct answer choices, and wherein the second number is greater than the first number ((Honarvar) in at least ;
present the verification question and the plurality of answer choices for the user ((Honarvar) in at least FIG. 25, FIG. 30;  para 0203-0204, para 0217) ;
receive one or more selections associated with the plurality of answer choices ((Honarvar) in at least para 0115-0116, para 0120, para 0217-0218, para 0257);
determine whether the received one or more selections correspond to the plurality of correct answer choices ((Honarvar) in at least FIG. 39; para 0017, para 0041, para 0139, para 0143, para 0145, para 0207, para 0234, para 0260-0261, para 0265)
in response to a determination that the received one or more selections correspond to the plurality of correct answer choices, determine that the user is verified ((Honarvar) in at least FIG. 7; FIG. 31; FIG. 39; para 0017, para 0041, para 0139, para 0143, para 0145, para 0207, para 0218, para 0234, para 0260-0261, para 0265)
one or more memories coupled to the one or more processors and configured to provide the one or more processors with instructions (in at least para 0109).
In reference to Claim 4:
Honarvar teaches:
(Currently Amended) The system of Claim 1 (see rejection of claim 1 above), 
wherein in response to a determination that the desired payment amount does not exceed the payment amount threshold value, the plurality of answer choices includes a single correct answer choice based at least in part on the at least one 
In reference to Claim 6:
Honarvar teaches:
(Currently Amended) The system of Claim 1, wherein to dynamically generate the
verification question and the plurality of answer choices based on the at least one selected user attribute value (see rejection of claim 1 above) includes to:
generate a corresponding answer choice based at least in part on each of the at least one selected user attribute value ((Honarvar) in at least FIG. 12-13, FIG. 17-25; para 0146-0159, para 0162, para 0170-0204); and
generate at least one answer choice that is correct based other than on the at least one selected user attribute value.((Honarvar) in at least FIG. 25, FIG. 30; para 0127-0204,  para 0217)
In reference to Claim 9:
Honarvar teaches:
 (Previously Presented) The system of Claim 1 (see rejection of claim 1 above),
wherein in response to a determination that the user is verified, the one or more processors are further configured to permit the transaction associated with the verification request to proceed without further requesting a user password ((Honarvar) in at least FIG. 7; para 0103, para 0111, para 0118, para 0131)
In reference to Claim 10:
Honarvar teaches:
(Previously Presented) The system of Claim 1 (see rejection of claim 1 above), 
wherein in response to a determination that the user is not verified, the one or more processors are further configured to block the transaction associated with the verification request ((Honarvar) in at least para 0132 wherein the prior art teaches only if the number of attempt has not exceeded number of allowed attempt is the customer allowed to proceed, para 0133 wherein the prior art teaches failures are terminated)
In reference to Claim 23:
Honarvar teaches:
(Previously presented) The system of Claim 1 (see rejection of claim 1 above), 
wherein the at least one user attribute value relates to birthdate, blood type, telephone number, height, educational background, address, hobby, payment information, or any combination thereof ((Honarvar) in at least para 0103, para 0118, para 0131)
In reference to Claim 24:
Honarvar teaches:
(Previously Presented) The system of Claim 1, wherein the generating of the at least one answer choice that is incorrect (see rejection of claim 1 above)comprises:
in the event that the user attribute value selected from the account information of the other user is the same as the user attribute value of the user, omit selecting the user attribute value selected from the account information of the other user to generate the at least one answer choice that is incorrect (((Honarvar) in at least para 0250-0254)
In reference to Claim 11:
Honarvar teaches:
The steps of method claim 11 correspond to the functions of system claim 1.  Therefore, claim 11 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 14:
Honarvar teaches:
The steps of method claim 14 corresponds to functions of claim 4.  Therefore, claim 14 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to Claim 16:
Honarvar teaches:
The steps of method claim 16 corresponds to functions of claim 6.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 6
In reference to Claim 19:
Honarvar teaches:
The steps of method claim 19 corresponds to functions of claim 9.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 9.
In reference to Claim 20:
Honarvar teaches:
The steps of method claim 20 corresponds to functions of claim 10.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 10.
In reference to Claim 21:
Honarvar teaches:

Therefore, claim 21 has been analyzed and rejected as previously discussed with respect to claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2010/0114776 A1 by Weller et al (Weller) as applied to claim 1 above, and further in view of US Patent No. 9,922,326 B2 by Alexander et al. (Alexander)
In reference to Claim 25:
Honarvar teaches:
(Previously presented) The system of Claim 1 (see rejection of claim 1 above), wherein the one or more processors are further configured to:
Honarvar does not explicitly teach:
in response to a determination that the user has aggregated a preset quantity of online payments or a preset quantity of instances of making online payments, prompt the user to update the account information of the user.
Alexander teaches:
in response to a determination that the user has aggregated a preset quantity of online payments or a preset quantity of instances of making online payments, prompt the user to update the account information of the user.((Alexander) in at least FIG 2; Col 6 lines 3-63, Col 10 lines 56-Col 11 lines 1-24)
Both Honarvar and Alexander utilize challenge questions in order to confirm transactions.  Alexander teaches that there is a need to utilized a transaction method associated with a destination account being funded on a predetermined basis and to update account information for destination/source account including confirmation challenge questions are utilized in order to enhance fraud protection.   It would have been obvious to one having ordinary skill at the time of the invention was made to .  
Conclusion
Applicant's arguments filed US Pub No. 2007/0078668 A1 by Pathria et al; US Pub No. 2006/0292539 A1 by Jung et al; WO 2006/096651 A2 by Carter; US Pub No. 2003/0212637 A1 by Turner are cited for teaching multiple choice question authentication process. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697